DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

 Response to Amendment
	Applicant’s amendment filed on 04/20/2022 has been entered. No Claims have been canceled. Claims 14-15 have been added. Claims 1-15 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20210064301) in view of Fujii et al. (US 20180253272) and Shimizu (US 8958113) 
Regarding claim 1, Yamaguchi teaches an image forming apparatus (fig. 1) comprising a memory device storing one or more programs; and a processing device configured by the one or more programs stored by the memory device at least to: 
Cause the printer to print image data included in print job, where the image data is stored on a network (10 in fig. 1); 
record a print result by the print unit as a job history (fig. 2); and 
execute an application based on occurrence of a start factor (p0044: select a job to be printed and check whether the job is being printed or held and p0047: the time slot after the bold line 101 indicating the current time (that is, 13:00 to 14:00) represents a print job schedule), the processing device configured by the application at least to: specify the image data on the network using path information; obtain image data via the network (s31 in fig. 11: receive input of new print job); to input the print job into the image forming apparatus in a case where there exists the image data specified by the path information (fig. 10); and 
Yamaguchi does not teach input an error recording job, which indicates that the print job has not been input into the image forming apparatus, in a case where an error, which indicates that there exists no image data specified by the path information, occurs in execution of the application.
Shimizu teaches input an error recording job (s1006 and 1008 in fig. 10: is there image data in storage area-> no-? error notification, there is no job executed), which indicates that the print job has not been input into the image forming apparatus (fig. 10: s1008: there is no job executed), in a case where an error, which indicates that there exists no image data specified by the path information (403 in fig. 4: reference information of original image), occurs in execution of the application (s1006 in fig. 10). 
Fujii teaches all errors goes to job history (p0025: Note that in a case in which a process included in a job does not end normally, an indication that the process has not ended normally is recorded in the job execution history information storage unit 23 as an execution result and p0030: cases in which a job ends abnormally because of an error occurring during the execution of a process prior to the printing process..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu, and to include all errors goes to job history, in order to reference a job history to control an operation on a file generated by execution of a job suggested by Fujii.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi, to include input an error recording job, which indicates that the print job has not been input into the image forming apparatus, in a case where an error, which indicates that there exists no image data specified by the path information, occurs in execution of the application, in order to provide an image input/output apparatus capable of outputting image data based on the history information of a job suggested by Shimizu (p0003) and reference a job history to control an operation on a file generated by execution of a job suggested by Fujii.

Regarding claim 2, Yamaguchi in view of Fujii and Shimizu teaches the image forming apparatus according to claim 1, wherein job information included in the error recording job includes at least one of a content of a process that is executed by the application in which the error occurs, identification information about the application, and an error content (Fujii: p0025). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Yamaguchi in view of Fujii and Shimizu teaches the image forming apparatus according to claim 1, wherein error-recording data included in the error recording job prohibits an print operation (Fujii: p0025). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 9, The structural elements of apparatus claim 1 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 11 has been analyzed and rejected with regard to claim 1 and in accordance with Yamaguchi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0041). 

Regarding claim 14, (New) Yamaguchi in view of Fujii and Shimizu teaches the image forming apparatus according to claim 1, wherein the path information is set by a user in advance (Shimizu:403 in fig. 4: reference information of original image).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Fujii and Shimizu as applied to claim 3 above, and further in view of Ferlitsch (US 20080091636).

Regarding claim 4, Yamaguchi in view of Fujii and Shimizu does not teach the image forming apparatus according to claim 3 and the wherein the error-recording data are empty data. 
Ferlitsch teaches the image forming apparatus according to claim 3 and the wherein the error-recording data are empty data (p0021: detects if the input objects or files are empty). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Fujii and Shimizu, to include the image forming apparatus according to claim 3 and the wherein the error-recording data are empty data, in order to provide more meaningful feedbacks to users, as well as in some situations provide paper savings, for example, eliminate printing of blank separator or trailing pages suggested by Ferlitsch (p0002).

Claims 5, 7, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20210064301) in view of Fujii et al. (US 20180253272), Shimizu (US 8958113) and Zakharov (US 20180007215).

Regarding claim 5, the limitations are same as claim 1, there for it is rejected for the same reason as claim 1, in addition Shimizu teaches pursuant to a collective setting applicable to a plurality of applications including the application (fig. 4: print setting for print and copy application), 
Yamaguchi in view of Fujii and Shimizu does not teach generate a first error report and the physically print the first error report in a case where an error occurs in execution of the application. 
Zakharov teaches generate a first error report and the physically (p0062: its user interface and/or display or print out an image-based status report 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi and Minegishi , to include an error report printing unit configured to generate a first error report and to print the first error report using the print unit in a case where an error occurs in execution of the application, provide system for submitting status data from a printer using an encoded image, such as a barcode, using the camera of a smartphone or other client device suggested by Zakharoy (p0005).

Regarding claim 10, The structural elements of apparatus claim 5 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 5.

Claims 12 has been analyzed and rejected with regard to claim 5 and in accordance with Yamaguchi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0041). 

Regarding claim 7, Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy teaches the image forming apparatus according to claim 5, wherein the first error report includes at least one of the scheduled printing time, a content of a process that is executed by the application in which the error occurs, identification information about the application, and an error content (Shimizu:p0025). 
The rational applied to the rejection of claim 5 has been incorporated herein.

Regarding claim 15, Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy the image forming apparatus according to claim 5, wherein the path information is set by a user in advance (Shimizu:403 in fig. 4: reference information of original image).
The rational applied to the rejection of claim 5 has been incorporated herein.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy as applied to claim 5 above, and further in view of Murashima (US 20110170134).

Regarding claim 6, Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy does not teach the image forming apparatus according to claim 5, wherein the first error report is printed with the print unit after finishing print of all image data included in print jobs of a plurality of pieces of image data in a case where the obtainment unit obtains the plurality of pieces of image data. 
Murashima teaches the image forming apparatus according to claim 5, wherein the first error report is printed  with the print unit after finishing print of all image data included in print jobs of a plurality of pieces of image data in a case where the obtainment unit obtains the plurality of pieces of image data (p0040: " printing or not of history" indicates whether or not to print history information regarding the error notification, such as the history of an error notification, history of log notification, history of log collection, and history of printing of notification content…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy, to include wherein the first error report is printed  with the print unit after finishing print of all image data included in print jobs of a plurality of pieces of image data in a case where the obtainment unit obtains the plurality of pieces of image data, in order for the administrator or the serviceman analyzes the logs collected from the image forming apparatus individually.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy as applied to claim 5 above, and further in view of Azami (US 20050018242 A1).

Regarding claim 8, Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy teaches  the image forming apparatus according to claim 5, wherein the application manager executes a second application in a case where a start factor occurs(Yamaguchi: p0047: the time slot after the bold line 101 indicating the current time (that is, 13:00 to 14:00) represents a print job schedule), wherein the second application generates a second error report and prints the second error report using the print unit in a case where an error occurs in execution of the second application (Minegishi:p0121), and 
Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy does not teach wherein a setting of whether to print the first and second error report is collectively set in the image forming apparatus. 
Azami teaches wherein a setting of whether to print the first and second error report is collectively set in the image forming apparatus (p0103: may be provided with several check boxes for the user to specify whether or not specific information.. and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi in view of Fujii, Shimizu and Zakharoy, to include wherein a setting of whether to print the first and second error report is collectively set in the image forming apparatus, in order to provide network print system to manage the printers in one computer, so that the printers can be managed easily suggested by Azami (p0005).

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677